           Case 1:20-cv-03538-GLR Document 100 Filed 12/29/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND


 FEDERAL TRADE COMMISSION,

           Plaintiff,                                 Case No. 1:20-cv-03538-GLR

 v.

 RAGINGBULL.COM, LLC, et al.,

           Defendants.



  CONSENT MOTION TO EXTEND THE TEMPORARY RESTRAINING ORDER
AND RESCHEDULE THE PRELIMINARY INJUNCTION HEARING AND BRIEFING
                          DEADLINES

          Plaintiff, the Federal Trade Commission (“FTC”), respectfully submits this motion

requesting that: (1) the preliminary injunction hearing be rescheduled to February 5, 2021, (2)

the preliminary injunction briefing schedule be modified as set forth below and in the attached

proposed order, and (2) the duration of the modified temporary restraining order (ECF No. 64)

be extended until February 5, 2021, or to a date after the preliminary injunction hearing date set

by the Court. Defendants have requested an extension of the preliminary injunction hearing and

briefing schedule and have agreed to extend the duration of the modified temporary restraining

order. Counsel for all parties and the Receiver have conferred and consent to the relief requested

herein.

          The FTC filed this suit on December 7, 2020. ECF No 1. On December 8, 2020, the

Court entered a temporary restraining order. ECF No 21. On December 14, 2020, the Court

entered an order rescheduling the initial preliminary injunction briefing schedule and hearing

date to January 13, 2021 at 9:30 a.m. ECF No. 50. On December 17, 2020, the Court entered

the modified temporary restraining order (“TRO”), excepting defendant MFA Holdings Corp.


                                                -1-
           Case 1:20-cv-03538-GLR Document 100 Filed 12/29/20 Page 2 of 4



from certain provisions of the TRO, and extending the duration of the TRO to January 13, 2021.

ECF No. 64. The parties now request that the Court reschedule the preliminary injunction

schedule and hearing dates and extend the TRO to February 5, 2021, or until after the revised

date for the preliminary injunction hearing set by the Court, as follows:

           The deadline for Defendants’ consolidated response - extended to January 13, 2021;

           The deadline for the FTC’s reply - extended to January 27, 2021;

           Any notice and motion for presenting live testimony at the preliminary injunction

            hearing - January 28, 2021;

           Preliminary injunction hearing - February 5, 2021, or later date when the Court is

            available.

       Good cause exists to extend the TRO and reschedule the preliminary injunction hearing

and briefing schedule. Due to the volume of materials filed in this action, defendants have

requested additional time to familiarize themselves with the matter and prepare for the

preliminary injunction hearing. All parties agree that the TRO should remain in effect until the

preliminary injunction hearing takes place.




                                               -2-
      Case 1:20-cv-03538-GLR Document 100 Filed 12/29/20 Page 3 of 4



                                 Respectfully submitted,



Dated: December 29, 2020           /s/ Sung W. Kim
                                 Colleen Robbins (D. Md. Temp Bar No. 92567)
                                 Sung W. Kim (D. Md. Temp Bar No. 814609)
                                 Gordon E. Sommers (D. Md. Temp. Bar No. 814431)
                                 Thomas Biesty (D. Md. Temp. Bar No. 814459)
                                 Federal Trade Commission
                                 600 Pennsylvania Ave., NW
                                 Mailstop CC-8528
                                 Washington, DC 20580
                                 (202) 326-2548; crobbins@ftc.gov
                                 (202) 326-2211; skim6@ftc.gov
                                 (202) 326-2504; gsommers@ftc.gov
                                 (202) 326-3043; tbiesty@ftc.gov
                                 (202) 326-3395 (Facsimile)

                                 Attorneys for Plaintiff
                                 Federal Trade Commission




                                   -3-
         Case 1:20-cv-03538-GLR Document 100 Filed 12/29/20 Page 4 of 4



                                CERTIFICATE OF SERVICE
I hereby certify that on December 29, 2020, I electronically filed the foregoing with the Clerk of
the Court using CM/ECF which will send a notice of electronic filing to counsel of record for
Defendants.



                                                  /s/ Sung W. Kim
                                                  Sung W. Kim




                                               -4-
